DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed 08/02/2021. Claims 1, 4, 5, 14, 21 and 22 are amended. Claims 1-22 are pending.

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, and similarly independent claims 14, 21 and 22, the prior art of record fails to teach or suggest “A data transmission device, comprising a TypeC interface, a wireless module, a first data transformation chip and a microprocessor, wherein the TypeC interface is connected with the first data transformation chip, the first data transformation chip is connected with the TypeC interface and the microprocessor, and the microprocessor is connected with the wireless module, wherein the TypeC interface is configured to receive media data in a DisplayPort (DP) protocol format, and the media data is media content presented on a terminal device; wherein the first data transformation chip is configured to receive the media data in the DP protocol format transmitted through the TypeC interface, and further have the media data encoded into data in a first format; wherein the microprocessor is configured to receive the data in the first format, further compress and encode the data in the first format into data in a second format; and wherein the wireless module is configured to transmit the data in the second format to a data receiving device”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624